TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00112-CV


Cindy R. Terry, Appellant

v.


Security National Insurance Company, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF BELL COUNTY

NO. 44,188, HONORABLE GERALD M. BROWN, JUDGE PRESIDING 



PER CURIAM
 Because appellant Cindy R. Terry has failed to pay the filing fee for this appeal,
we will dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
	The Clerk of this Court received appellant's notice of appeal and the district clerk's
record on March 12, 2001.  Appellant attempted to file an affidavit of indigence, but she did not
file it until after the notice of appeal was filed.  Thus, the affidavit was invalid.  See id. 20.1(c). 
By letter dated June 6, 2001, the Clerk of this Court informed appellant that her affidavit of
indigence was invalid and that she must submit the filing fee by June 21, 2001 or her appeal
would be dismissed for want of prosecution.  Thus far, appellant has not filed the requested filing
fee.

	Accordingly, we dismiss the appeal for want of prosecution on our own motion. 
See id. 42.3(b).

Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Prosecution
Filed:   August 30, 2001
Do Not Publish